DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/085,959 application filed October 30, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, light sulfur compounds have been interpreted as “sulfur compounds with boiling point lower than thiophene” [see page 2 of the instant specification].  Additionally, a dilute solution of mineral acid has been interpreted as an acid solution that is about 0.37 M (see Example 1: “a dilute solution of nitric acid (12 g, 520 ml de-mineralized water).”  There does not appear to be any additional support for “dilute” in the specification.
Applicant is further reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, the body of claims 1 and 4 sets forth all of the limitations of the catalyst.  Therefore, the recitation of “for simultaneously carrying out selective hydrogenation of diolefins and conversion of light sulfur compounds to heavier sulfur compounds in the gasoline streams” is not considered a limitation and is of no significance to claim construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, a single claim which claims both an apparatus (or catalyst) and the method steps of using the apparatus (catalyst) is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  In the instant case, it is unclear whether infringement occurs when one creates the recited catalyst or when the recited catalyst is used in a simultaneous selective hydrogenation and desulfurization process.
Claim 18 recites “pores of diameter >120 Å to the extent of at least 60% of total pore volume in oxide form and another alumina is having at least 60% pores in the range of 60-120 Å in oxide form.”  Since at least 60% is present in each, the sum is greater than 100%, which is impossible.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medellín Rivera et al (US 2019/0126254 A1), hereafter referred to as Rivera.
With respect to claims 1, 4-5, 10, Rivera discloses “a Ni—Mo—W trimetallic catalyst supported on porous alumina” [abstract], which “catalyst comprises salts and/or complexes of two metals of group VIB, preferably Mo and W, at least one transition metal of group VIII, preferably Ni, also an additive selected from group V, preferably phosphorus and an organic compound such as ethylene-diamino-tetra acetic acid (EDTA)” [paragraph 0034].  Rivera further discloses “[t]he catalyst support can be composed of a conventional refractory oxide such as alumina, silica or mixtures thereof…The preferred refractory oxide is alumina, or alumina containing silica, and as the transition phase of alumina, gamma-type alumina is preferred” [paragraph 0036].  Additionally, “[t]he active metal phases are added by means of three specific solutions.   The first [metallic—Examiner’s insertion] solution contains a metal of group VIB, such as Mo and W, preferably W, which is formed of a precursor compound of W such as ammonium metatungstate in aqueous solution.  The second [metal] solution (acid) contains a metal of group VIB such as Mo and W, preferably Mo, from a molybdenum metal precursor compound such as molybdenum trioxide, another metal from group VIII, such as Ni from the metal precursor compound of nickel, such as Nickel Acetate and an additive selected from group V, such as phosphorus, from a phosphorus precursor compound such as Phosphoric Acid.  The third [metal] solution (alkaline) is prepared from the mixture of two solutions, the first solution contains a group VIII metal such as Ni, from nickel hydroxycarbonate and an organic acid such as ethylenediaminetetraacetic acid (EDTA), dissolved in a ammonium hydroxide aqueous solution, the second solution contains a metal of group VIB as Mo from molybdenum trioxide, another metal from group VIII as Ni from nickel hydroxycarbonate, and an organic acid such as ethylenediaminetetraacetic acid (EDTA) dissolved in a ammonium hydroxide aqueous solution.   The organic acid is defined as a compound comprising at least one carboxylic compound (COON). The organic acid is generally a carboxylic acid comprising from 1 to 20 carbon atoms (including the atoms of the carboxyl group), it can be…ethylenediaminetetraacetic acid (EDTA)…The support is placed in a crystallizing dish and the first metallic solution is added dropwise until a partial impregnation is obtained. Once the impregnation is finished, the support is placed in a porcelain capsule and remain for 10 to 15 hours aging. Subsequently, it is subjected to drying at a temperature of 100-120° C. for 3 to 5 hours.  The second metal solution is added dropwise to the support partially impregnated with tungsten, until a partial impregnation is obtained. Once the impregnation is finished, the support impregnated with the first and with the second solution is transferred to a porcelain capsule and left 8 to 10 hours for aging; then, it is subjected to drying at a temperature of 100 to 120° C. for 4 to 6 hours. A green material is obtained which releases a slight odor of acetic acid.  The support partially impregnated with the two solutions is placed in a crystallizing dish and the third metal solution, consisting of a mixture of two previously prepared solutions, is added dropwise until obtaining a complete impregnation, the impregnation can be slightly exothermic. Once the impregnation is finished, the impregnated material is allowed to stand in the extraction fume hood for 30-40 minutes to eliminate excess of moisture, no longer aging time is allowed. Subsequently, it is subjected to drying at room temperature at 200° C., preferably at 60 to 200° C. and time from 4 to 15 hours” [paragraphs 0052-0059].  The impregnation with the first metallic solution corresponds to the impregnating step (a) of instant claim 4 while the impregnation with the third metal solution corresponds to the adding step (b) and impregnating step (c) of the same, wherein the EDTA corresponds to the recited organic additive.  Rivera further discloses “[t]he metal of Group VIII, in its oxide phase, is present in an amount between 1 and 10% by weight, preferably between 3 and 6% by weight. The metals of the group VIB in their oxide phases are present in an amount that is between 12 and 30% by weight, preferably between 15 and 25% by weight” [paragraph 0063].  With respect to the limitation that “the catalyst ha[s] two types of metal active sites, wherein one active site of the catalyst comprising preferentially only group VIB metals and, another type of active site of the catalyst comprising a mixture of group VIB and group VIII metals,” the instant specification discloses “[t]he present invention enables to load the metals on the support surface at a varying metal concentration profile such that the pores in the alumina support with diameter greater than 120 Å are preferentially deposited with both group VIB and group VIII metals, whereas the pores with diameter lower than 120 Å contains preferentially group VIB metal, giving rise to two different types of metal active sites in the catalyst” and “the prepared alumina support ha[s a] bimodal porous network with pores having diameter both in the range 60-120Å and > 120Å, with at least 20% of the pore volume from the pores having diameter in the range 60-120Å and at least 40% of the pore volume from the pores having diameter > 120Å out of the total pore volume of the support.”  Note that Rivera discloses “[p]ore volumes which are preferred have a distribution from 1 to 5% of the pores smaller than 50 Å; 30 to 40% of pores between 50 and 100 Å, 50 to 60% of pores between 100 and 200 Å and 5 to 10% of pores larger than 200 Å, measured by N2 physisorption” [paragraph 0037].  The pore distribution and pore sizes of Rivera are similar, if not the same, to those of the instant application.  The impregnation solutions are similar including an identical organic acid/additive.  Therefore, absent evidence to the contrary, it is expected that the catalyst of Rivera possesses the required two types of metal active sites.
With respect to claim 2, recall “[p]ore volumes which are preferred have a distribution from…30 to 40% of pores between 50 and 100 Å, 50 to 60% of pores between 100 and 200 Å.”  Therefore, the requirement that “the catalyst [has] of pore volume at least 60% from the pores of diameter in the range 60-120Å” is certainly possible and, therefore, obvious, as is the requirement that the “pore volume in the range of 10 to 20% from the pores of diameter [is] in the range > 120Å.”
With respect to claim 7, see, for example, “Preparation of Impregnating Solutions: Ni and Organic Acid Solution C and Mo-Ni-Organic Acid (Solution D) and Solution E (Mixture of the Solution C+D)” in paragraphs 0095-0112].  Note that the reactions involved in the solution preparation are exothermic and allowed to cool to room temperature.  Therefore, the temperatures must be greater than about 20-25o C.  The temperature of the reactions will depend in part on the volume(s) of the mixture, for which the applicant is reminded that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” [In re Rinehart,  531 F.2d at 1053, 189 USPQ at 148, (CCPA 1976)]. 
With respect to claim 11, recall “[t]he first [metallic] solution contains a metal of group VIB, such as Mo and W, preferably W, which is formed of a precursor compound of W such as ammonium metatungstate in aqueous solution.”  More specifically, the aqueous solution may be a mixture of water and phosphoric acid [see paragraphs 0092-0093].
With respect to claim 18, recall that Rivera discloses “the prepared alumina support ha[s a] bimodal porous network with pores having diameter both in the range 60-120Å and > 120Å, with at least 20% of the pore volume from the pores having diameter in the range 60-120Å and at least 40% of the pore volume from the pores having diameter > 120Å out of the total pore volume of the support.”

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medellín Rivera et al (US 2019/0126254 A1) in view of Roy-Auberger et al (US 2015/0144529 A1).
Rivera does not disclose that the nickel compound in the third metal solution is selected nicekel nitrate, nickel carbonate, and nickel chloride.  Instead, River discloses nickel hydroxycarbonate [see prior discussion above concerning such].
However, Roy-Auberger et al, which is concerned with hydrodesulfurization [paragraph 0020: “[p]referably, in the process of the invention, the hydrodesulphurization conversion is more than 95%, preferably more than 98%”] similar to Rivera [paragraph 0002: “[t]he aim of the present invention is also to provide a catalyst for hydrotreating (hydrogenation, hydrodesulfurization and hydrodenitrogenation)…”], discloses a catalyst comprising a -alumina support [paragraph 0067] with a nickel precursor “selected from oxides, hydroxides, hydroxycarbonates, carbonates and nitrates” [paragraph 0080].   Therefore, at the time of the effective filing date of the instant application, hydroxycarbonate, carbonate, and nitrate salts of nickel were art-recognized equivalent metal precursors for hydrodesulfurization catalysts comprising a -alumina support.  Consequently, one of ordinary skill would have found it obvious to substitute carbonate or nitrate for the hydroxycarbonate of Rivera, and the invention as a whole would have been prima facie obvious.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medellín Rivera et al (US 2019/0126254 A1) in view of Nicholas et al (US 2011/0305602 A1).
With respect to claims 13 and 15-16, Rivera does not appear to explicitly disclose the peptizing of step (a) or the calcining of step (c).  Rivera, however, discloses “[t]he catalyst support can be composed of a conventional refractory oxide such as alumina…The preferred refractory oxide is alumina, or alumina containing silica, and as the transition phase of alumina, gamma-type alumina is preferred…The support material may have various geometric shapes: spheres, pellets, granules or extrudates… the support is dried at temperatures from 100° to 200° C., to eliminate the physisorbed water. The drying time is from 4 to 12 hours” [paragraphs 0036 & 0038].  Additionally, Rivera discloses “[t]he support has specific physical properties of surface area, pore volume and pore volume distribution. The BET specific surface area properties comprise values between 200 to 400 m2/g, the pore volume from 0.6 to 0.9 cm3/g. Pore volumes which are preferred have a distribution from 1 to 5% of the pores smaller than 50 Å; 30 to 40% of pores between 50 and 100 Å, 50 to 60% of pores between 100 and 200 Å and 5 to 10% of pores larger than 200 Å, measured by N2 physisorption” [paragraph 0037].  More particularly, the surface area may be 211 to 262 m2/g, and the average pore diameter may be 116-128 Å [Table 2].
Tsukada et al, which is concerned with “a catalyst carrier for hydrogenation refining, based on the use of the pseudo-boehmite powder as a raw material powder, [which] catalyst carrier [is] preferably used for…hydrogenation refining process[es] such as the desulfurization process” [column 3, lines 6-11], discloses “[t]he obtained pseudo-boehmite is mixed and kneaded by using, for example, a kneader. Usually, acid or alkali is added as the peptizing agent during the mixing and kneading process. After that, water is added to obtain an amount of water with which the formation process is effected, followed by mixing and kneading. Those having the ability to peptize the alumina raw material powder are used as the acidic solution…Those usable as the acidic solution include, for example, inorganic acids such as nitric acid, sulfuric acid, and hydrochloric acid, and organic acids such as acetic acid, citric acid, and oxalic acid. Especially, nitric acid and organic acids are preferred, because all of them are evaporated in the following calcining step without any residual matter….When the pseudo-boehmite of the present invention is used, the sharp pore distribution can be formed within the range of the catalyst carrier pore diameter of 60 to 120 Å…The mixed and kneaded pseudo-boehmite is generally formed to have an appropriate size and shape by using a forming machine. Subsequently, an obtained formed product is dried by using a drying machine, for example, at a temperature of 80 to 150o C. for several ten minutes to overnight, and then it is calcined in a calcining furnace, for example, at a temperature of 400 to 1000o C.” [column 7, line 62 to column 8, line 48].  More particularly, Tsukada et al discloses “[t]he pseudo-boehmite powders obtained in Working Examples 1 to 12 and Reference Examples 1 to 12 were subjected to mixing and kneading in a kneader respectively. Nitric acid was added as a peptizing agent, followed by mixing and kneading to obtain doughs each having a solid concentration of about 50%. Each of the doughs was extruded and formed by using a double arm extruder, followed by drying at 130o C. and calcination at 600o C. for 1 hour to obtain an alumina carrier” [column 12, lines 23-31]. The kneading corresponds to the recited milling.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the -alumina of Tsukada et al (note the calcination temperature) including the preparation method thereof for the -alumina of Rivera because the pore size distributions are similar but the alumina of Tsukada et al has increased strength (“it is possible to suppress the decrease in strength when the alumina catalyst carrier is impregnated with the catalyst metal salt solution” in column 7, lines 59-61].  Consequently, the invention as whole would have been prima facie obvious.
Tsukada et al does not appear to explicitly disclose calcining for 4 to 8 hours.  However, it is well known in the art that pseudoboehmite that is peptized with nitric acid may be calcined at temperatures ranging from 400 to 600o C for up to 10 hours to form -alumina.
Tsukada et al does not appear to explicitly disclose that concentration of acid is about 0.37 M (i.e., a dilute solution—see discussion above).  However, Tsukada et al discloses “[t]he average pore of the alumina catalyst carrier can be arbitrarily adjusted and controlled depending on the type and the concentration of the peptizing agent added during the mixing and kneading step and the mixing and kneading time” [column 8, lines 52-55].  Therefore, the concentration of the peptizing agent is a result-effective variable; that is, a variable that achieves a recognized result.  In this case, the result is the average pore size.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claim 14, Tsukada et al discloses “[t]he mixed and kneaded pseudo-boehmite is generally formed to have an appropriate size and shape” [column 8, lines 42-43], and Rivera discloses “[t]he support material may have various geometric shapes: spheres, pellets, granules or extrudates. It is preferred that the catalyst of the present invention be in the form of an extrudate, the cross section of which can be of different shapes such as cylindrical, or with two or more lobes, for example, trilobal, tetralobular, etc. with nominal sizes of 1/16 and 1/20 of an inch” [paragraph 0038].  Note that 1/20 of an inch is 1.27 mm.
With respect to the limitation in claim 15 that the pseudoboehmite alumina has more than 85% crystalline phases, Tsukada et al discloses “[t]he crystalline property of pseudo-boehmite is improved by effecting the aging step” [column 7, lines 18-19].  Therefore, it is obvious to maximize the crystalline phases of the pseudo-boehmite alumina.  Moreover, since the method of preparation of the alumina of Tsukada et al is similar to the that of the instant application including the claims [see discussion above], it is expected, absent evidence to the contrary, that the alumina of the reference possesses the recited “more than 85% crystalline phases,” surface area, and pore volume.  For this same reason, it is expected that the limitations of instant claim 17 are also present in the alumina of Tsukada et al.

Allowable Subject Matter
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 6, Rivera clearly discloses a drying time of 3-5 hours [paragraphs 0057, 0114, & 0120].  With respect to claim 8, Rivera clearly discloses that the catalyst is not calcined [see paragraphs 0028: “[w]ith the catalyst preparation procedure of the present invention, a good dispersion of the hydrogenating-hydrodesnitrogenating phase is ensured by adding simultaneously, or successively, preferably successively, a metal of group VIB, a metal of group VIB in combination with a metal of group VIII and an additive like phosphorus, without prolonged aging times, drying four hours between 100° C. and 120° C. without calcination;” see also paragraph 0061: “[t]he catalyst is only dried, but not calcined, to prevent the decomposition of the formed complexes and evaporation of the additive”]. With respect to claim 9, Rivera is completely silent with respect to the molar ratio of the organic compound (e.g., EDTA) to the group VIII metal and it is not clear that said ratio is a result-effective variable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumagai et al (JP 3981632), which discloses that pseudoboehmite that is peptized with nitric acid may be calcined at temperatures ranging from 400 to 600o C for up to 10 hours to form -alumina [see paragraphs 0020, 0024, &0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772
July 12, 2022